Citation Nr: 1300555	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to May 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for hearing loss and tinnitus, and denied service connection for posttraumatic stress disorder (PTSD).  A notice of disagreement was received in May 2008 only as to the noncompensable evaluation for bilateral hearing loss and the denial of service connection for PTSD.  An interim February 2009 rating decision granted service connection for PTSD; as that represents a full grant of entitlement to the benefit sought, the matter is not before the Board for appellate consideration.  A statement of the case, with respect to the bilateral hearing loss claim, was issued in February 2009; and a Substantive Appeal was received in March 2009.  The Veteran indicated (in his March 2009 Substantive Appeal) that he wanted a Travel Board hearing.  The hearing was scheduled for January 2011, however he cancelled the hearing that same month.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiological examination in August 2007, the results of which rendered a determination that a compensable rating under VA regulatory guidelines for evaluating hearing impairment was not warranted.  In correspondence dated in January 2011 the Veteran's representative noted that the Veteran contends that he should be afforded another VA examination for his service-connected bilateral hearing loss as he believes the August 2007 VA examination is inadequate.  The Veteran further expressed that the level of his service-connected hearing loss fluxuates and has caused him to change his hearing aids several times.  He also contends that his bilateral hearing loss disability has deteriorated to such a degree that it warrants consideration of an increased compensatory percentage.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Although not entirely clear, it appears that the Veteran and his representative may be asserting such an increase in severity since the 2007 examination.  Further action is therefore necessary to assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination to ascertain the current severity of his service-connected bilateral hearing loss disability. 

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


